Wyly, J.
The plaintiffs, the heirs of Nicolas Vallot, appeal from the judgment on their oppositions to the account rendered by the defendant, their stepmother, tbe surviving widow of the deceased and his administratrix. The objections urged in this court will be considered in the order stated in the brief of the appellants :
*606First — They complain that the court erred in not charging the community existing between the deceased and the defendant with $389 66, the sum received by the deceased, during marriage, from the sale of his separate property. It is not proved that this money was expended by the deceased for the benefit of the community, and therefore it can not be charged therewith. Stewart v. Pickard et al., 10 R. 18 ; also 2 An. 44; 11 An. 297.
Second — They object to the credit allowed for the amount of the individual debts of the deceased to the opponents, his heirs by a former marriage, discharged by the giving in payment of certain slaves belonging to the community. We think the court did not err. Whether the debts were paid by funds arising from the sale of the slaves, or the giving of them in payment thereof, the result is the same; the community should be credited for the amount of its property disposed of for the individual benefit of the deceased.
Third — The item of $525 76, credited as payment to Aurore Thériot, is sustained by the evidence. Also the item of $347 77 is correct* We see no error in the judgment.
Judgment affirmed.